980 So. 2d 1285 (2008)
Donnie Lee PRINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D98-2786.
District Court of Appeal of Florida, Fourth District.
May 14, 2008.
Donnie Lee Prince, Miami, pro se.
No appearance required for appellee.
PER CURIAM.
In Prince v. State, 762 So. 2d 1004 (Fla. 4th DCA 2000), we explained that appellant had filed his seventh pro se post-conviction motion under rule 3.850 raising the same sentencing issue he has previously raised, and after issuing an order to show cause, and considering appellant's response, we concluded that he had abused the judicial process and was required to first seek leave of court before filing any notice of appeal or petition challenging his current sentence.
Appellant has continued to seek leave to appeal, challenging the same sentence which was affirmed in Prince v. State, 523 So. 2d 589 (Fla. 4th DCA 1988). In response to his latest petition, we issued an order to show cause why he should not be prohibited from filing future pro se pleadings in this court challenging his conviction and sentence. See State v. Spencer, 751 So. 2d 47 (Fla.1999). We have considered appellant's response, which continues to raise the same sentencing issue, and it is accordingly ordered that appellant is prohibited from filing any future pro se pleadings in this court challenging his conviction and sentence in Case No. 85-4581CF10D.
Appellant is cautioned that violation of this directive will result in referral to the Department of Corrections for disciplinary procedures. § 944.279, Fla. Stat. (2007). See e.g. Nails v. State, 976 So. 2d 48 (Fla. 5th DCA 2008); Grimsley v. State, 972 So. 2d 916 (Fla. 5th DCA 2007); Griffin v. State, 962 So. 2d 1026 (Fla. 3d DCA 2007); Friss v. State, 968 So. 2d 1035 (Fla. 5th DCA), mand. denied, 973 So. 2d 1121, 2007 WL 4322579 (Fla.2007).
WARNER, KLEIN and STEVENSON, JJ., concur.